EXHIBIT 10.11



Freddie Mac Loan Numbers: 70864428 and 708644090
Freddie Mac Deal Number: 150801
Freddie Mac Rollup Number: 504194674


MULTIFAMILY REVOLVING CREDIT NOTE
MULTISTATE – ADJUSTABLE RATE
(Revision Date 2-15-2011; Specifically Modified 5-22-2015)




US $350,000,000.00
Effective Date: August 26, 2015





FOR VALUE RECEIVED, the undersigned (together with such party’s or parties’
successors and assigns, individually and collectively “Borrower”), jointly and
severally (if more than one), promises to pay to the order of PNC Bank, National
Association, a national banking association together with its successors and/or
assigns (“Lender”), or any subsequent holder of this Note, the principal sum of
Three Hundred Fifty Million and 00/100 Dollars (US $350,000,000.00), or so much
thereof as shall have been advanced or re-advanced under that certain Credit
Agreement, with interest on the unpaid principal balance, as hereinafter
provided.
1.    Defined Terms.


(a)    As used in this Note:


“Adjustable Interest Rate” means (i) the Base Rate, and/or (ii) the Prime Rate,
each as provided in the Credit Agreement. However, in no event will the
Adjustable Interest Rate exceed the Maximum Interest Rate.
        
“Base Recourse” means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.


“Credit Agreement” means that certain Credit Agreement dated as of August 26,
2015, by and between Borrower and Lender, together with all amendments,
increases or modifications thereto.


“Default Rate” means a variable annual interest rate equal to four (4)
percentage points (4%) above the Adjustable Interest Rate in effect from time to
time. However, at no time will the Default Rate exceed the Maximum Interest
Rate.


“First Installment Due Date” means October 1, 2015.



 48128840_4
 
Page 1





    



--------------------------------------------------------------------------------








“Installment Due Date” means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.


“Lender” means the holder from time to time of this Note    


“Loan” means the loan evidenced by this Note.


“Maximum Interest Rate” means the rate of interest that results in the maximum
amount of interest allowed by applicable law.


“Note” means this Multifamily Revolving Credit Note dated August 26, 2015 from
Borrower to Lender as the same may be supplemented, amended or increased from
time to time.
        
(b)    Other capitalized terms used but not defined in this Note shall have the
meanings given to such terms in the Credit Agreement or, if not defined in the
Credit Agreement, the meaning(s) given to such term(s) in the Loan Agreement (as
defined in the Credit Agreement).


2.    Address for Payment. All payments due under this Note shall be paid by
wire transfer of immediately available funds to PNC Bank, National Association,
3319 Solutions Center, Chicago, Illinois 60677-3003, or such other place or
account as may be designated by Notice to Borrower from or on behalf of Lender.


3.    Payments.


(a)    Interest will accrue on the outstanding principal balance of this Note at
the Adjustable Interest Rate, subject to the provisions of Section 8 of this
Note.


(b)    Interest under this Note shall be computed, payable and allocated on the
basis of an actual/360 interest calculation schedule. Each monthly payment of
principal and interest will first be applied to pay in full interest due, and
the balance of the monthly payment paid by Borrower will be credited to
principal.


(c)    The Installment Due Date for the first monthly installment payment under
Section 3(d) of interest only or principal and interest, as applicable, will be
the First Installment Due Date. Except as provided in Section 10, accrued
interest will be payable in arrears.

 48128840_4
 
Page 2





    



--------------------------------------------------------------------------------










(d)    Beginning on the First Installment Due Date, and continuing until and
including the monthly installment due on the Maturity Date, accrued interest
only shall be payable by Borrower in consecutive monthly installments due and
payable on the first day of each calendar month. The amount of the monthly
installment of interest only payable pursuant to this Section 3(d) on an
Installment Due Date shall equal the product of (i) annual interest on the
unpaid principal balance of each Base Rate Borrowing Tranche and Prime Rate
Borrowing Tranche outstanding from time to time during the Interest Period
immediately preceding the Installment Due Date at the Adjustable Interest Rate
in effect for such Interest Period, divided by 360, multiplied by (ii) the
number of days in such Interest Period.


(e)    All remaining Indebtedness, including all principal and interest, shall
be due and payable by Borrower on the Maturity Date.    


(f)    Lender shall provide Borrower with Notice, given in the manner specified
in the Credit Agreement, of the amount of each monthly installment due under
this Note. However, if Lender has not provided Borrower with prior notice of the
monthly payment due on any Installment Due Date, then Borrower shall pay on that
Installment Due Date an amount equal to the monthly installment payment for
which Borrower last received notice. If Lender at any time determines that
Borrower has paid one (1) or more monthly installments in an incorrect amount
because of the operation of the preceding sentence, or because Lender has
miscalculated the Adjustable Interest Rate or has otherwise miscalculated the
amount of any monthly installment, then Lender shall give notice to Borrower of
such determination. If such determination discloses that Borrower has paid less
than the full amount due for the period for which the determination was made,
Borrower, within thirty (30) calendar days after receipt of the notice from
Lender, shall pay to Lender the full amount of the deficiency. If such
determination discloses that Borrower has paid more than the full amount due for
the period for which the determination was made, then the amount of the
overpayment shall be credited to the next installment(s) of interest only or
principal and interest, as applicable, due under this Note (or, if an Event of
Default has occurred and is continuing, such overpayment shall be credited
against any amount owing by Borrower to Lender).


(g)    All payments under this Note shall be made in immediately available U.S.
funds.


(h)    Any regularly scheduled monthly installment of interest only or principal
and interest payable pursuant to this Section 3 that is received by Lender
before the date it is due shall be deemed to have been received on the due date
for the purpose of calculating interest due.


(i)    Any accrued interest remaining past due for thirty (30) days or more, at
Lender’s discretion, may be added to and become part of the unpaid principal
balance of this Note and any reference to “accrued interest” in this Note shall
refer to accrued interest which has not become part of the unpaid principal
balance (unless otherwise noted). Any amount added to principal pursuant to the
Loan Documents shall bear interest at the applicable rate or rates specified in
this Note and shall be payable with such interest upon demand by Lender and
absent such demand, as provided in this Note for the payment of principal and
interest.

 48128840_4
 
Page 3





    



--------------------------------------------------------------------------------








(j)    In accordance with Section 14, interest charged under this Note cannot
exceed the Maximum Interest Rate. If the Adjustable Interest Rate at any time
exceeds the Maximum Interest Rate, resulting in the charging of interest
hereunder to be limited to the Maximum Interest Rate, then any subsequent
reduction in the Adjustable Interest Rate shall not reduce the rate at which
interest under this Note accrues below the Maximum Interest Rate until the total
amount of interest accrued hereunder equals the amount of interest which would
have accrued had the Adjustable Interest Rate at all times been in effect.


4.    Application of Payments. Except for prepayments made with respect to a
particular Borrowing Tranche, which Borrower elects to repay in accordance with
Section 4.3 of the Credit Agreement, if at any time Lender receives, from
Borrower or otherwise, any amount applicable to the Indebtedness which is less
than all amounts due and payable at such time, Lender may apply the amount
received to amounts then due and payable in any manner and in any order
determined by Lender, in Lender’s discretion. In the event Borrower elects to
repay a particular Borrowing Tranche in accordance with Section 4.3 of the
Credit Agreement, then the amount so received by Lender shall be first applied
to repay the Borrowing Tranche identified by Borrower in accordance with the
Credit Agreement. Borrower agrees that neither Lender’s acceptance of a payment
from Borrower in an amount that is less than all amounts then due and payable
nor Lender’s application of such payment shall constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
        
5.    Security. The Indebtedness is secured by, among other things, the Security
Instrument, the Loan Agreement and the Credit Agreement, and reference is made
to the Security Instrument, the Loan Agreement and the Credit Agreement for
other rights of Lender as to collateral for the Indebtedness.


6.    Acceleration. If an Event of Default has occurred and is continuing, the
entire unpaid principal balance, any Accrued Interest, and all other amounts
payable under this Note, the Credit Agreement and any other Loan Document, shall
at once become due and payable, at the option of Lender, without any prior
notice to Borrower (except if notice is required by applicable law, then after
such notice). Lender may exercise this option to accelerate regardless of any
prior forbearance. For purposes of exercising such option, Lender shall
calculate the prepayment amounts owed in accordance with the terms of the Credit
Agreement as if prepayment occurred on the date of acceleration. If prepayment
occurs thereafter, Lender shall recalculate the prepayment amounts owed in
accordance with the terms of the Credit Agreement, as of the actual prepayment
date.



 48128840_4
 
Page 4





    



--------------------------------------------------------------------------------






7.    Late Charge.


(a)    If any monthly installment of interest or principal and interest or other
amount payable under this Note, the Credit Agreement, any Loan Agreement, any
Security Instrument or any other Loan Document is not received in full by Lender
within five (5) days after the installment or other amount is due, counting from
and including the date such installment or other amount is due (unless
applicable law requires a longer period of time before a late charge may be
imposed, in which event such longer period shall be substituted), Borrower shall
pay to Lender, immediately and without demand by Lender, a late charge equal to
five percent (5%) of such installment or other amount due (unless applicable law
requires a lesser amount be charged, in which event such lesser amount shall be
substituted). The late charge will not be due on the portion of the payment due
on the Maturity Date that constitutes principal if such payment is not timely
made.


(b)    Borrower acknowledges that its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan and
that it is extremely difficult and impractical to determine those additional
expenses. Borrower agrees that the late charge payable pursuant to this
Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment. The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.


8.    Default Rate.


(a)    So long as (i) any monthly installment under this Note remains past due
for thirty (30) days or more or (ii) any other Event of Default has occurred and
is continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.


(b)    From and after the Maturity Date, the unpaid principal balance shall
continue to bear interest at the Default Rate, until and including the date on
which the entire principal balance is paid in full.



 48128840_4
 
Page 5





    



--------------------------------------------------------------------------------






(c)    Borrower acknowledges that (i) its failure to make timely payments will
cause Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender’s ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii) it is extremely difficult and impractical to
determine those additional costs and expenses. Borrower also acknowledges that,
during the time that any monthly installment under this Note is delinquent for
thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender’s risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower’s delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.


9.    Limits on Personal Liability.


(a)    Except as otherwise provided in this Section 9, Borrower shall have no
personal liability under this Note, any Security Instrument, any Loan Agreement,
the Credit Agreement or any other Loan Document for the repayment of the
Indebtedness or for the performance of or compliance with any other obligations
of Borrower under the Loan Documents and Lender’s only recourse for the
satisfaction of the Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Collateral
Pool Properties and to any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower's liability shall not limit or impair
Lender's enforcement of its rights against any Guarantor of the Indebtedness or
any Guarantor of any other obligations of Borrower.


(b)    Borrower shall be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.


(c)    In addition to the Base Recourse, Borrower shall be personally liable to
Lender for the repayment of a further portion of the Indebtedness equal to any
loss or damage suffered by Lender as a result of the occurrence of any of the
following events:


(i)
Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3 of any Security Instrument and the
amount of all security deposits collected by and then held by (i.e., not
previously applied under the applicable Leases) Borrower from tenants then in
residence. However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by any Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.




 48128840_4
 
Page 6





    



--------------------------------------------------------------------------------






(ii)
Borrower fails to apply all Insurance proceeds and Condemnation proceeds as
required by any Loan Agreement. However, Borrower will not be personally liable
for any failure described in this subsection (ii) if Borrower is unable to apply
Insurance or Condemnation proceeds as required by any Loan Agreement because of
a valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.



(iii)
Either of the following occurs:



(A)
Borrower fails to deliver the statements, schedules and reports required by
Section 6.07 of any Loan Agreement, and Lender, pursuant to the terms and
provisions of such Loan Agreement, exercises its right to audit those
statements, schedules and reports.



(B)
If an Event of Default has occurred and is continuing, Borrower fails to deliver
all books and records relating to a Mortgaged Property or its operation in
accordance with the provisions of Section 6.07 of any Loan Agreement, and upon
written demand by Lender pursuant to the terms and provisions of such Loan
Agreement.



(iv)
Borrower fails to pay when due in accordance with the terms of any Loan
Agreement the amount of any item below marked “Deferred”; provided however, that
if no item is marked “Deferred”, this Section 9(c)(iv) shall be of no force or
effect.

 
[Deferred]
 
Property Insurance Premiums or other insurance premiums,
 
 
 
[Collect]
 
Taxes, or payments in lieu of taxes,
 
 
 
[Deferred]
 
water and sewer charges (that could become a lien on the Mortgaged Property),
 
 
 
[N/A]
 
ground rents, if applicable,
 
 
 
[Deferred]


 
assessments or other charges (that could become a lien on the Mortgaged
Property, and

    
(v)
Borrower engages in any willful act of material waste of any Collateral Pool
Property.



(vi)
Any of the following Transfers occurs:




 48128840_4
 
Page 7





    



--------------------------------------------------------------------------------






(1)
any Person that is not an Affiliate creates a mechanic’s lien or other
involuntary lien or encumbrance against the Mortgaged Property and Borrower has
not complied with the provisions of the applicable Loan Agreement;



(2)
a Transfer of property by devise, descent or operation of law upon the death of
a natural person which does not meet the requirements set forth in any Loan
Agreement;



(3)
Borrower grants an easement that does not meet the requirements set forth in any
Loan Agreement; or



(4)
Borrower executes a Lease (as defined in any Loan Agreement) that does not meet
the requirements set forth in the Loan Agreement.



(vii)
any Mortgaged Property is subject to any oil or gas lease, pipeline agreement or
other instrument related to the production or sale of oil or natural gas that
under applicable state law has been given priority over the Security Instrument.



(viii)
the avoidance, in whole or in part, of the transfer creating the lien of any
Security Instrument, or a court order providing an alternative remedy to that
avoidance, because of the occurrence on or before the date that any Security
Instrument was recorded of a fraudulent transfer or a preference under federal
bankruptcy, state insolvency, or similar creditors’ rights laws.



(ix)
There was an unintentional written material misrepresentation by Borrower or any
officer, director, partner, member or employee of Borrower in connection with
the application for or creation of the Indebtedness or any request for any
action or consent by Lender; provided however, the burden of proof will be on
Borrower to prove to Lender’s satisfaction that such misrepresentation was
unintentional.



(x)
Borrower fails to complete any Property Improvement Alterations (as such term is
defined in any Loan Agreement) that have been commenced in accordance with
Section 6.09(e)(v) of any Loan Agreement.



(xi)
A casualty occurs affecting a Mortgaged Property and which results in loss or
damage to Lender because of either of the following:



(A)    (1) such Mortgaged Property (as defined in the applicable Loan Agreement)
is legally non-conforming under the applicable building, development, and use or
managing laws, ordinances and/or regulations in the Property Jurisdiction (as
such term is defined in the applicable Loan Agreement) (“Zoning Code”), (2) the
affected Improvements (as such term

 48128840_4
 
Page 8





    



--------------------------------------------------------------------------------






is defined in the applicable Loan Agreement) cannot be rebuilt to their
pre-casualty condition under the terms of the Zoning Code, and (3) the Hazard
Insurance (as such term is defined in the applicable Loan Agreement) proceeds
available to Lender under the terms of such Loan Agreement are insufficient to
repay the Indebtedness in full.


(B)    Borrower fails to commence and diligently pursue completion of any
Restoration (as such term is defined in the applicable Loan Agreement) within
the time frame required by the Zoning Code and any permits issued pursuant to
the Zoning Code which are necessary to allow the Restoration to the pre-casualty
condition described in Section 9(c)(xi)(A)(2).


(d)    In addition to the Base Recourse, Borrower shall be personally liable to
Lender for all of the following:


(i)    the performance of and compliance with all of Borrower’s obligations
under Sections 6.12 and 10.02(b) of any Loan Agreement (relating to
environmental matters);


(ii)    the costs of any audit under Section 6.07 of any Loan Agreement;


(iii)    any costs and expenses incurred by Lender in connection with the
collection of any amount for which Borrower is personally liable under this
Section 9, including Attorneys’ Fees and Costs and the costs of conducting any
independent audit of Borrower’s books and records to determine the amount for
which Borrower has personal liability; and


(iv)    the amount of, and any loss or damage suffered by Lender by reason of,
any failure to fully and timely pay, all intangible, documentary stamp,
recordation, transfer, or similar taxes, if any, imposed in connection with the
Loan or any advances thereof, the Credit Agreement, any Loan Agreement, this
Note, any Security Instrument, any default under any Loan Document, or any other
transaction relating to or arising out of the Loan, plus all interest, penalties
and fines that may be or may become due.

 48128840_4
 
Page 9





    



--------------------------------------------------------------------------------








(v)    any losses, costs, damages, and expenses suffered or incurred by Lender
in connection with an unintentional written material misrepresentation by
Borrower or any officer, director, partner, member or employee of Borrower in
connection with the application for or creation of the Indebtedness or any
request for any action or consent by Lender; provided however, the burden of
proof will be on Borrower to prove that such misrepresentation was
unintentional.


(e)     All payments made by Borrower with respect to the Indebtedness and all
amounts received by Lender from the enforcement of its rights under any Loan
Agreement and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.


(f)    Notwithstanding the Base Recourse, Borrower shall become personally
liable to Lender for the repayment of all of the Indebtedness upon the
occurrence of any of the following Events of Default:


(i)    Borrower fails to comply with Section 6.13 of any Loan Agreement;


(ii)    a Transfer that is an Event of Default under Section 7.02 of any Loan
Agreement, occurs other than a Transfer set forth in Section 9(c)(vi) above (for
which Borrower shall have personal liability for Lender’s loss or damage);
provided, however, Borrower shall not have any personal liability for a Transfer
consisting solely of the involuntary removal or involuntary withdrawal of a
general partner in a limited partnership or a manager in a limited liability
company;


(iii)    fraud or intentional written material misrepresentation by Borrower or
any officer, director, partner, member or employee of Borrower, in either case
in connection with the application for or creation of the Indebtedness or there
is fraud in connection with any request for any action or consent by Lender;
provided that the presumption will be that any written material
misrepresentation will be intentional, and the burden of proof will be on the
Borrower to show that there had been no intent;


(iv)    Borrower voluntarily files for bankruptcy protection under the United
States Bankruptcy Code;


(v)    Borrower voluntarily becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;

 48128840_4
 
Page 10





    



--------------------------------------------------------------------------------








(vi)    any Collateral Pool Property or any part thereof becomes an asset in a
voluntary bankruptcy or becomes subject to any voluntary reorganization,
receivership, insolvency proceeding, or other similar voluntary proceeding
pursuant to any other federal or state law affecting debtor and creditor rights;


(vii)    an order of relief is entered against any Borrower pursuant to the
United States Bankruptcy Code or other federal or state law affecting debtor and
creditor rights in any involuntary bankruptcy proceeding initiated or joined in
by a Related Party; or


(viii)    an involuntary bankruptcy or other involuntary insolvency proceeding
is commenced against Borrower (by a party other than Lender) but only if
Borrower has failed to use commercially reasonable efforts to dismiss such
proceeding or has consented to such proceeding. “Commercially reasonable
efforts” will not require any direct or indirect interest holders in Borrower to
contribute or cause the contribution of additional capital to Borrower.


(g)    For purposes of Sections 9(f) and (h), the term “Related Party” will
include all of the following:


(i)    Borrower or any Guarantor;


(ii)    any Person that holds, directly or indirectly, any ownership interest in
or right to manage Borrower, including without limitation, any shareholder,
member or partner of Borrower, or any Person that is an officer, director,
employee or manager of any Guarantor who owns directly or indirectly 5% or more
of the interest of any Guarantor, or has a right to manage any Guarantor;


(iii)    any Person in which any ownership interest (direct or indirect) or
right to manage is held by Borrower or any Guarantor or any partner, shareholder
or member of, or any other Person holding an interest in, Borrower; and


(iv)    any creditor (as defined in the Bankruptcy Code) of Borrower that is
related by blood, marriage or adoption to Borrower or any Guarantor, or any
partner, shareholder or member of, or any other Person holding an interest in,
Borrower or five percent (5%) or more or any Guarantor.


(h)    If Borrower, any Guarantor or any Related Party has solicited creditors
to initiate or participate in any proceeding referred to in Section 9(f),
regardless of whether any of the creditors solicited actually initiates or
participates in the proceeding, then such proceeding shall be considered as
having been initiated by a Related Party).

 48128840_4
 
Page 11





    



--------------------------------------------------------------------------------








(i)    To the extent that Borrower has personal liability under this Section 9,
Lender may, to the fullest extent permitted by applicable law, exercise its
rights against Borrower personally without regard to whether Lender has
exercised any rights against the Collateral Pool Properties or any other
security, or pursued any rights against any Guarantor, or pursued any other
rights available to Lender under this Note, the Credit Agreement, any Loan
Agreement, any Security Instrument, any other Loan Document or applicable law.
To the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Section 9, Borrower waives any right to
set off the value of the Collateral Pool Properties against such personal
liability.


10.    Voluntary and Involuntary Prepayments. Borrower may prepay this Note in
whole or in part only in accordance with the terms of the Credit Agreement.
Accrued Interest (as defined in the Credit Agreement) shall be due and payable
by Borrower in connection with any prepayment of principal under this Note in
accordance with the Credit Agreement.


11.    Costs and Expenses. To the fullest extent allowed by applicable law,
Borrower shall pay all expenses and costs, including Attorneys’ Fees and Costs
incurred by Lender as a result of any default under this Note or in connection
with efforts to collect any amount due under this Note, or to enforce the
provisions of any of the other Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.


12.    Forbearance. Any forbearance by Lender in exercising any right or remedy
under this Note, the Credit Agreement, any Loan Agreement, any Security
Instrument, or any other Loan Document or otherwise afforded by applicable law,
shall not be a waiver of or preclude the exercise of that or any other right or
remedy. The acceptance by Lender of any payment after the due date of such
payment, or in an amount which is less than the required payment, shall not be a
waiver of Lender’s right to require prompt payment when due of all other
payments or to exercise any right or remedy with respect to any failure to make
prompt payment. Enforcement by Lender of any security for Borrower’s obligations
under this Note shall not constitute an election by Lender of remedies so as to
preclude the exercise of any other right or remedy available to Lender.


13.    Waivers. Borrower and all endorsers and Guarantors of this Note and all
other third party obligors waive presentment, demand, notice of dishonor,
protest, notice of acceleration, notice of intent to demand or accelerate
payment or maturity, presentment for payment, notice of nonpayment, grace, and
diligence in collecting the Indebtedness.



 48128840_4
 
Page 12





    



--------------------------------------------------------------------------------






14.    Loan Charges. Neither this Note, the Credit Agreement, any Loan Agreement
nor any of the other Loan Documents shall be construed to create a contract for
the use, forbearance or detention of money requiring payment of interest at a
rate greater than the Maximum Interest Rate. If any applicable law limiting the
amount of interest or other charges permitted to be collected from Borrower in
connection with the Loan is interpreted so that any interest or other charge
provided for in the Credit Agreement or any other Loan Document, whether
considered separately or together with other charges provided for in the Credit
Agreement or any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that interest or charge is hereby reduced
to the extent necessary to eliminate that violation. The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the unpaid principal balance of this Note. For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness that constitutes interest, as well as all other charges made in
connection with the Indebtedness that constitute interest, shall be deemed to be
allocated and spread ratably over each Base Rate Borrowing Tranche and Prime
Rate Borrowing Tranche comprising this Note, if any, over the stated term of
this Note. Unless otherwise required by applicable law, such allocation and
spreading shall be effected in such a manner that the rate of interest so
computed is uniform throughout the stated term of this Note.


15.    Commercial Purpose. Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.


16.    Counting of Days. Except where otherwise specifically provided, any
reference in this Note to a period of “days” means calendar days, not Business
Days.


17.    Governing Law. This Note shall be governed by the laws of the
Commonwealth of Virginia.


18.    Captions. The captions of the Sections of this Note are for convenience
only and shall be disregarded in construing this Note.


19.    Notices; Written Modifications.


(a)    All Notices, demands and other communications required or permitted to be
given pursuant to this Note shall be given in accordance with Section 9.8 of the
Credit Agreement.


(b)    Any modification or amendment to this Note shall be ineffective unless in
writing signed by the party sought to be charged with such modification or
amendment.



 48128840_4
 
Page 13





    



--------------------------------------------------------------------------------






20.    Consent to Jurisdiction and Venue. Borrower and Lender agree that any
controversy arising under or in relation to this Note may be litigated in the
courts of the Commonwealth of Virginia. The state and federal courts and
authorities with jurisdiction in the Commonwealth of Virginia shall have
jurisdiction over all controversies that shall arise under or in relation to
this Note. Borrower and Lender irrevocably consent to service, jurisdiction, and
venue of such courts for any such litigation and waive any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
However, nothing in this Note is intended to limit any right that Lender may
have to bring any suit, action or proceeding relating to matters arising under
this Note in any court of any other jurisdiction.


21.    WAIVER OF TRIAL BY JURY. BORROWER AND LENDER EACH (A) AGREES NOT TO ELECT
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.


22.    Borrowing Tranches. The holder of this Note is authorized to record on
Schedule A annexed hereto and incorporated herein by reference, or on a
continuation thereof, the date, and the correct amount of each Base Rate
Borrowing Tranche and Prime Rate Borrowing Tranche made pursuant to the Credit
Agreement; provided, however, that the failure to make any such recordation
shall not affect the obligations of Lender or Borrower in respect of such Base
Rate Borrowing Tranche and Prime Rate Borrowing Tranche.


23.    Joinder. In accordance with the provisions set forth in the Credit
Agreement, certain Affiliates of Borrower may become liable under this Note, the
Credit Agreement and the other Loan Documents by executing (a) an Allonge to
this Note, (b) the Joinder Agreement, in accordance with the Credit Agreement,
and (c) any other documents reasonably required by Lender to evidence and/or
secure such Affiliate’s obligations hereunder or under the other Loan Documents
as set forth in the Credit Agreement. At such time as a Borrower is released
from this Note and the Credit Agreement pursuant to Section 2.19 of the Credit
Agreement, such Borrower shall not be considered a Borrower for any purpose
hereunder; except as provided in Section 2.19 of the Credit Agreement.
24.    Credit Agreement. In the event that the terms of this Note directly
conflict with the terms of the Credit Agreement, the terms of the Credit
Agreement shall control.    
ATTACHED SCHEDULES. The following Schedules are attached to this Note:
| X |    Schedule A    Base Rate Borrowing Tranches and Prime Rate Borrowing
Tranches
[Signatures Commence on the Following Page]



 48128840_4
 
Page 14





    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. Borrower intends that this Note
shall be deemed to be signed and delivered as a sealed instrument.


BORROWER:


STAR DELANO, LLC,
a Delaware limited liability company


By:
Steadfast Apartment Advisor, LLC,

a Delaware limited liability company,
its Manager


By:
/s/ Ana Marie del Rio
(SEAL)
 
Name:
Ana Marie del Rio
 
 
Title:
Secretary
 







36-4769184
Borrower's Employer ID Number






 48128840_4
 
 

--------------------------------------------------------------------------------






BORROWER:


STAR MEADOWS, LLC,
a Delaware limited liability company


By:
Steadfast Apartment Advisor, LLC,

a Delaware limited liability company,
its Manager


By:
/s/ Ana Marie del Rio
(SEAL)
 
Name:
Ana Marie del Rio
 
 
Title:
Secretary
 







36-4769184
Borrower's Employer ID Number
















 48128840_4
 
 

--------------------------------------------------------------------------------






SCHEDULE A


BASE RATE BORROWING TRANCHES/PRIME RATE BORROWING TRANCHES
Date of Advance/
Repayment
Base Rate
Borrowing Tranche
Repayment
Amount
Principal
Balance
August 26, 2015
$24,450,000.00
 
 
 
 
 
 
August 26, 2015
$28,875,000.00
 
$53,325,000.00







Date of Advance/
Repayment
Prime Rate
Borrowing Tranche
Repayment
Amount
Principal
Balance
 
 
 
 








 48128840_4
 
 

--------------------------------------------------------------------------------






Freddie Mac Loan Numbers: 70864428 and 708644090
Freddie Mac Deal Number: 150801
Freddie Mac Rollup Number: 504194674


The following endorsement is attached to that certain Revolving Credit Note
executed by STAR Delano, LLC, a Delaware limited liability company and STAR
Meadows, LLC, a Delaware limited liability company, in favor of the undersigned.
PAY TO THE ORDER OF Federal Home Loan Mortgage Corporation, a corporation
organized and existing under the laws of the United States, as of the [_] day of
________, 2015.


PNC Bank, National Association,
a national banking association






By: ________________________________[SEAL]


Name: ______________________________


Title: _______________________________





 48128840_4
 
Page Ex. B-1

    

